Case 2:19-cv-01717-RGK-AGR Document 68 Filed 10/03/19 Page 1 of 2 Page ID #:819



1    Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
2    David G. Feher (admitted pro hac vice)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue
4    New York, New York 10166
     Telephone: (212) 294- 6700
5    Facsimile: (212) 294-4700
6    Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
7    WINSTON & STRAWN LLP
     35 West Wacker Drive
8    Chicago, Illinois 60601
     Telephone: (312) 558-5600
9    Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18   Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
            CENTRAL DISTRICT OF CALIFORNIA -WESTERN DIVISION
21
                                              Case No. 2:19-cv-01717-RGK-AGR
22   ALEX MORGAN, et al.,
                                              [Discovery Matter]
23                 Plaintiffs/Claimants,
                                              JOINT REPORT RE: DISCOVERY
24   v.                                       DISPUTE
25   UNITED STATES SOCCER                     Date: October 4, 2019
     FEDERATION, INC.,                        Time: 11:00AM
26
                   Defendant/Respondent.
27
28


                JOINT REPORT RE: DISCOVERY DISPUTE - CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 68 Filed 10/03/19 Page 2 of 2 Page ID #:820



1          Pursuant to the Court’s procedures, the parties hereby submit this Joint Report
2    listing each discovery dispute to be addressed during the telephonic discovery
3    conference scheduled for October 4, 2019 at 11:00 a.m:
4          Issue No. 1: The collection and production of text messages and other cell phone
5    communications.
6
7
8    Dated: October 3, 2019                  WINSTON & STRAWN LLP
                                             By: /s/ Diana Hughes Leiden1
9                                                Jeffrey L. Kessler
                                                 David G. Feher
10                                               Cardelle B. Spangler
                                                 Diana Hughes Leiden
11                                               Jeanifer E. Parsigian
12
                                                  Attorneys for Plaintiff
13
14   Dated: October 3, 2019                  SEYFARTH SHAW LLP
15                                           By: /s/ Chantelle C. Egan
                                                 Ellen E. McLaughlin
16                                               Chantelle C. Egan
                                                 Cheryl A. Luce
17                                               Kristen M. Peters
18                                                Attorneys for Defendant
19
20
21
22
23
24
25
26
27   1
      I, Diana Hughes Leiden, attest that all other signatories listed, and on whose behalf
28   this filing is submitted, concur in the filing’s content and have authorized the filing.

                                                 1
                 JOINT REPORT RE: DISCOVERY DISPUTE - CASE NO. 2:19-CV-01717-RGK-AGR
